 

Exhibit 10.1

 

EXACT SCIENCES CORPORATION

2010 OMNIBUS LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective July 27, 2017)

Exact Sciences Corporation, a Delaware corporation (the “Company”), sets forth
herein the terms of its 2010 Omnibus Long-Term Incentive Plan (as Amended and
Restated Effective July 27, 2017) (the “Plan”), as follows:

1.



PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, non-employee
members of the Board, key employees, consultants and advisors, and to motivate
such officers, non-employee members of the Board, key employees, consultants and
advisors to serve the Company and its Affiliates and to expend maximum effort to
improve the business results and earnings of the Company, by providing to such
persons an opportunity to acquire or increase a direct proprietary interest in
the operations and future success of the Company. To this end, the Plan provides
for the grant of stock options, stock appreciation rights, restricted stock,
restricted stock units, unrestricted stock, other stock-based awards and cash
awards. Any of these awards may, but need not, be made as performance incentives
to reward attainment of performance goals in accordance with the terms hereof.
Stock options granted under the Plan may be non-qualified stock options or
incentive stock options, as provided herein.

2.



DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1. “Affiliate” means any company or other trade or business that “controls,”
is “controlled by” or is “under common control” with the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including, without
limitation, any Subsidiary.

 

2.2. “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Other Stock-based Award or cash award under the
Plan.

 

2.3. “Award Agreement” means a written agreement between the Company and a
Grantee, or notice from the Company or an Affiliate to a Grantee that evidences
and sets out the terms and conditions of an Award.

 

2.4. “Board” means the Board of Directors of the Company.

 

2.5. “Cause” shall be defined as that term is defined in a Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition “Cause” means, as determined by the Company and unless otherwise
provided in an applicable Award Agreement with the Company or an Affiliate: (i)
engaging in any act, or failing to act, or misconduct that in any such case is
injurious to the Company or its Affiliates; (ii) gross negligence or willful
misconduct in connection with the performance of duties; (iii) conviction of (or
entering a plea of guilty or nolo contendere to) a criminal offense (other than
a minor traffic offense); (iv) fraud, embezzlement or misappropriation of funds
or property of the Company or an Affiliate; (v) material breach of any term of
any employment, consulting or other services, confidentiality, intellectual
property or non-competition agreement, if any, between the Service Provider and
the Company or an Affiliate; (vi) the entry of an order duly issued by any
regulatory agency (including federal, state and local regulatory agencies and
self-regulatory bodies) having

 

--------------------------------------------------------------------------------

 

 

jurisdiction over the Company or an Affiliate requiring the removal from any
office held by the Service Provider with the Company or prohibiting or
materially limiting a Service Provider from participating in the business or
affairs of the Company or any Affiliate; or (vii) the revocation or threatened
revocation of any of the Company’s or any Affiliate’s government licenses,
permits or approvals, which is primarily due to the Service Provider’s action or
inaction and such revocation or threatened revocation would be alleviated or
mitigated in any material respect by the termination of the Service Provider’s
Services.

 

2.6. “Change in Control” shall have the meaning set forth in
Section ‎15.3.2 hereof.

 

2.7. “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

 

2.8. “Committee” means one or more committees or subcommittees of the Board. The
Board will cause the Committee to satisfy the applicable requirements of any
stock exchange on which the Common Stock may then be listed. For purposes of
Awards to Covered Employees intended to constitute Performance Awards, to the
extent required by Code Section 162(m), Committee means all of the members of
the Committee who are “outside directors” within the meaning of Section 162(m)
of the Code. For purposes of Awards to Grantees who are subject to Section 16 of
the Exchange Act, Committee means all of the members of the Committee who are
“non-employee directors” within the meaning of Rule 16b-3 adopted under the
Exchange Act. All references in the Plan to the Board shall mean such Committee
or the Board.

 

2.9. “Company” means Exact Sciences Corporation, a Delaware corporation, or any
successor corporation.

 

2.10. “Common Stock” or “Stock” means a share of common stock of the Company,
par value $.01 per share.

 

2.11. “Covered Employee” means a Grantee who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code as qualified by Section ‎12.4 hereof.  

 

2.12. “Effective Date” means July 16, 2010, the date the Plan originally was
approved by the Company’s stockholders.

 

2.13. “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

 

2.14. “Fair Market Value” of a share of Common Stock as of a particular date
shall mean (1) if the Common Stock is listed on a national securities exchange,
the closing or last price of the Common Stock on the composite tape or other
comparable reporting system for the applicable date, or if the applicable date
is not a trading day, the trading day immediately preceding the applicable date,
or (2) if the shares of Common Stock are not then listed on a national
securities exchange, the closing or last price of the Common Stock quoted by an
established quotation service for over-the-counter securities, or (3) if the
shares of Common Stock are not then listed on a national securities exchange or
quoted by an established quotation service for over-the-counter securities, or
the value of such shares is not otherwise determinable, such value as determined
by the Board in good faith in its sole discretion (but in any event not less
than fair market value within the meaning of Section 409A).

 

2.15. “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
applicable individual, any person sharing the applicable individual’s household
(other than a tenant or employee), a trust in which any one or more of these
persons have more than fifty percent of the beneficial interest, a foundation in
which any one or more of these persons (or the applicable individual) control
the management of assets, and any other entity in which one or more of these
persons (or the applicable individual) own more than fifty percent of the voting
interests.

 



2

--------------------------------------------------------------------------------

 

 

2.16. “Full-Value Award” means an Award of Restricted Stock, Restricted Stock
Units or Other Stock-based Award with a per share price or per unit purchase
price lower than 100% of Fair Market Value on the date of grant.

 

2.17. “Good Reason” means, provided that the Grantee has complied with the Good
Reason Process following the occurrence of any of the following events without
the Grantee’s consent: (i) a material diminution in Grantee’s responsibility,
authority or duty; (ii) a material diminution in the Grantee’s base salary
except for across-the-board salary reductions based on the Company’s financial
performance similarly affecting all or substantially all management employees of
the Company; or (iii) a material change in the geographic location at which the
Grantee provides services to the Company.

 

2.18. “Good Reason Process” means that (i) the Grantee reasonably determines in
good faith that a Good Reason condition has occurred; (ii) the Grantee notifies
the Company in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) the Grantee cooperates in good faith
with the Company’s efforts, for a period of not less than thirty (30) days
following such notice (the “Cure Period”), to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) the Grantee terminates his or her employment
for Good Reason within sixty (60) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, and the Grantee
terminates his or her employment with the Company due to such condition
(notwithstanding its cure), then the Grantee will not be deemed to have
terminated his or her employment for Good Reason.

 

2.19. “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under
Section ‎6 hereof, or (iii) such other date as may be specified by the Board in
the Award Agreement.

 

2.20. “Grantee” means a person who receives or holds an Award under the Plan.

 

2.21. “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

 

2.22. “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

 

2.23. “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

 

2.24. “Option Price” means the exercise price for each share of Stock subject to
an Option.

 

2.25. “Other Stock-based Awards” means Awards consisting of Stock units, or
other Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock.

 

2.26. “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section ‎12 hereof) over a performance period
of from one (1) to five (5) years.

 

2.27. “Plan” means this Exact Sciences Corporation 2010 Omnibus Long-Term
Incentive Plan, as now in effect or as hereafter amended.

 

2.28. “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock.

 

2.29. “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 10 hereof.

 

2.30. “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of shares of Stock, awarded to a Grantee pursuant to Section ‎10
hereof.

 



3

--------------------------------------------------------------------------------

 

 

2.31. “SAR Exercise Price” means the per share exercise price of a SAR granted
to a Grantee under Section ‎9 hereof.

 

2.32. “SEC” means the United States Securities and Exchange Commission.

 

2.33. “Section 409A” shall mean Section 409A of the Code and all formal guidance
and regulations promulgated thereunder.

 

2.34. “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

 

2.35. “Separation from Service” means a termination of Service of a Service
Provider, as determined by the Board, which determination shall be final,
binding and conclusive; provided if any Award governed by Section 409A is to be
distributed on a Separation from Service, then the definition of Separation from
Service for such purposes shall comply with the definition provided in
Section 409A.

 

2.36. “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.

 

2.37. “Service Provider” means an employee, officer, non-employee member of the
Board, consultant or advisor of the Company or an Affiliate.

 

2.38. “Stock Appreciation Right” or  “SAR” means a right granted to a Grantee
under Section ‎9 hereof.

 

2.39. “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

 

2.40. “Substitute Award” means any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
Subsidiary or with which the Company or an Affiliate combines.

 

2.41. “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

 

2.42. “Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board under Section
‎5.2 hereof.

 

2.43. “Transaction” shall have the meaning set forth in Section ‎15.2 hereof.

 

3.



ADMINISTRATION OF THE PLAN

3.1. General. 

 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and bylaws and applicable law. The Board shall have the power and authority to
delegate its responsibilities hereunder to the Committee, which shall have full
authority to act in accordance with its charter, and with respect to the
authority of the Board to act hereunder, all references to the Board shall be
deemed to include a reference to the Committee, to the extent such power or
responsibilities have been delegated. Except as specifically provided in Section
‎14 hereof or as otherwise may be required by applicable law, regulatory
requirement or the certificate of incorporation or the bylaws of the Company,
the Board shall have full power and authority to take all actions and to make
all determinations required or provided for under the Plan, any Award or any
Award Agreement, and shall have full power and authority to take all such other
actions and

4

--------------------------------------------------------------------------------

 

 

make all such other determinations not inconsistent with the specific terms and
provisions of the Plan that the Board deems to be necessary or appropriate to
the administration of the Plan. The Committee shall administer the Plan;
provided that, the Board shall retain the right to exercise the authority of the
Committee to the extent consistent with applicable law and the applicable
requirements of any securities exchange on which the Common Stock may then be
listed. The interpretation and construction by the Board of any provision of the
Plan, any Award or any Award Agreement shall be final, binding and conclusive.
Without limitation, the Board shall have full and final authority, subject to
the other terms and conditions of the Plan, to:

(i)designate Grantees;

(ii)determine the type or types of Awards to be made to a Grantee;

(iii)determine the number of shares of Stock to be subject to an Award;

(iv)establish the terms and conditions of each Award (including, but not limited
to, the Option Price of any Option, the nature and duration of any restriction
or condition (or provision for lapse thereof) relating to the vesting, exercise,
transfer, or forfeiture of an Award or the shares of Stock subject thereto, and
any terms or conditions that may be necessary to qualify Options as Incentive
Stock Options);

(v)prescribe the form of each Award Agreement; and

(vi)amend, modify, or supplement the terms of any outstanding Award including
the authority, in order to effectuate the purposes of the Plan, to modify Awards
to foreign nationals or individuals who are employed outside the United States
to recognize differences in local law, tax policy, or custom.

To the extent permitted by applicable law, the Board may delegate its authority
as identified herein to any individual or committee of individuals (who need not
be directors), including without limitation the authority to make Awards to
Grantees who are not subject to Section 16 of the Exchange Act or who are not
Covered Employees. To the extent that the Board delegates its authority to make
Awards as provided by this Section, all references in the Plan to the Board’s
authority to make Awards and determinations with respect thereto shall be deemed
to include the Board’s delegate. Any such delegate shall serve at the pleasure
of, and may be removed at any time by the Board.

3.2. Restrictions; No Repricing.

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR that causes the Option or SAR to become subject to
Section 409A, without the Grantee’s written prior approval. Notwithstanding any
provision herein to the contrary, the repricing of Options or SARs is prohibited
without prior approval of the Company’s stockholders. For this purpose, a
“repricing” means any of the following (or any other action that has the same
effect as any of the following): (A) changing the terms of an Option or SAR to
lower its Option Price or SAR Exercise Price; (B) any other action that is
treated as a “repricing” under generally accepted accounting principles; and (C)
repurchasing for cash or canceling an Option or SAR at a time when its Option
Price or SAR Exercise Price is greater than the Fair Market Value of the
underlying shares in exchange for another Award, unless the cancellation and
exchange occurs in connection with a change in capitalization or similar change
under Section ‎15 hereof. A cancellation and exchange under clause (C) would be
considered a “repricing” regardless of whether it is treated as a “repricing”
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Grantee.

3.3. Award Agreements.

The grant of any Award may be contingent upon the Grantee executing the
appropriate Award Agreement. The Company may retain the right in an Award
Agreement to cause a forfeiture of the gain realized by a Grantee

5

--------------------------------------------------------------------------------

 

 

on account of actions taken by the Grantee in violation or breach of or in
conflict with any employment agreement, non-competition agreement, any agreement
prohibiting solicitation of employees or clients of the Company or any Affiliate
thereof or any confidentiality obligation with respect to the Company or any
Affiliate thereof or otherwise in competition with the Company or any Affiliate
thereof, to the extent specified in such Award Agreement applicable to the
Grantee. Furthermore, the Company may annul an Award if the Grantee is
terminated for Cause as defined in the applicable Award Agreement or the Plan,
as applicable.

3.4. Deferral Arrangement.

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include provisions
for the payment or crediting of interest or dividend equivalents, including
converting such credits into deferred Stock units.

3.5. No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award or Award
Agreement.

3.6. Book Entry.

Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.

3.7. Minimum Vesting Conditions.

Notwithstanding anything to the contrary contained in the Plan, the minimum
required period of Service for exercisability or vesting (in full or in part),
as applicable, of an Award shall be one year, provided that the Award Agreement
may reflect, or the Committee may in its discretion provide before or after the
Grant Date for, earlier or accelerated exercisability or vesting (on a full or
pro rata basis) (a) in the event of the Grantee’s death or disability, (b) upon
a Change in Control in accordance with Section ‎15.3 hereof or (c) with respect
to a Substitute Award; and provided, further, that such minimum required period
shall not apply to Awards involving an aggregate number of shares of Common
Stock not exceeding 5% of the number of shares available for issuance under the
first sentence of Section ‎4.1 hereof.

4.



STOCK SUBJECT TO THE PLAN 

4.1. Authorized Number of Shares.

Subject to adjustment under Section ‎15 hereof, the aggregate number of shares
of Common Stock that may be initially issued pursuant to the Plan is
(a) 4,400,000, plus (b) effective April 30, 2013, 2,800,000, plus (c) effective
April 28, 2015, 8,360,000, plus (d) effective January 31, 2017 (subject to
stockholder approval), 12,700,000. All of the shares of Common Stock available
for issuance under the Plan shall be available for issuance under Incentive
Stock Options. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares, treasury shares, or shares purchased on the open
market or otherwise, all as determined by the Company from time to time. The
maximum number of each type of Award (other than cash-based Performance Awards)
granted to any Grantee in any 36-month period shall not exceed the following:
Options - 4,400,000; SARs - 4,400,000; Restricted Stock - 3,250,000; Restricted
Stock Units - 3,250,000; and Other Stock-based Performance Awards - 3,250,000.



6

--------------------------------------------------------------------------------

 

 

4.2. Fungible Share Pool.

Subject to adjustment under Section ‎15 hereof, any Award that is not a
Full-Value Award shall be counted against the share limits specified in Section
‎4.1 hereof as one share for each share of Common Stock subject to such Award
and any Award that is a Full-Value Award shall be counted against the share
limits specified in Section ‎4.1 hereof as 1.61 shares for each one share of
Common Stock subject to such Full-Value Award. To the extent a share that was
subject to an Award that counted as one share is returned to the Plan pursuant
to Section ‎4.3 hereof, each applicable share reserve will be credited with one
share. To the extent that a share that was subject to an Award that counts as
1.61 shares is returned to the Plan pursuant to Section ‎4.3 hereof, each
applicable share reserve will be credited with 1.61 shares.

4.3. Share Counting.

The number of shares of Common Stock available for the purpose of Awards under
the Plan shall be reduced by: (i) the total number of SARs exercised, regardless
of whether any of the shares of Common Stock underlying such Awards are not
actually issued to the Grantee as the result of a net settlement; and (ii) any
shares of Common Stock used to pay any exercise price or tax withholding
obligation with respect to any Award. Shares of Common Stock underlying any
outstanding stock option or other Award granted under the Exact Corporation 2000
Stock Option and Incentive Plan or any other predecessor employee stock plan of
the Company that is forfeited, terminated or cancelled for any reason without
issuance of such shares shall be available for the grant of new Awards under
this Plan. Any Award settled in cash shall not be counted as shares of Common
Stock for any purpose under this Plan. If any Award under the Plan expires, or
is terminated, surrendered or forfeited, in whole or in part, the unissued
Common Stock covered by such Award shall again be available for the grant of
Awards under the Plan. If shares of Common Stock issued pursuant to the Plan are
repurchased by, or are surrendered or forfeited to the Company at no more than
cost, such shares of Common Stock shall again be available for the grant of
Awards under the Plan. In addition, in the case of any Substitute Award, such
Substitute Award shall not be counted against the number of shares reserved
under the Plan.

5.



EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Term.

The Plan was originally effective as of the Effective Date. The Plan, as amended
and restated effective July 27, 2017, shall be effective as of such date. The
Plan shall terminate automatically on the ten (10) year anniversary of the
Effective Date and may be terminated on any earlier date as provided in
Section ‎5.2 hereof.  

5.2. Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards which have not been made. An amendment shall be
contingent on approval of the Company’s stockholders to the extent stated by the
Board, required by applicable law or required by applicable stock exchange
listing requirements. Notwithstanding the foregoing, any amendment to Section
‎3.2 hereof shall be contingent upon the approval of the Company’s stockholders.
No Awards shall be made after the Termination Date. The applicable terms of the
Plan, and any terms and conditions applicable to Awards granted prior to the
Termination Date shall survive the termination of the Plan and continue to apply
to such Awards. No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, materially impair rights or obligations
under any Award theretofore awarded.



7

--------------------------------------------------------------------------------

 

 

6.



AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers.

Subject to this Section, Awards may be made to any Service Provider, including
any Service Provider who is an officer, non-employee member of the Board,
consultant or advisor of the Company or of any Affiliate, as the Board shall
determine and designate from time to time in its discretion.

6.2. Successive Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

6.3. Stand-Alone, Additional, Tandem, and Substitute Awards.

Awards may, in the discretion of the Board, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Affiliate, or any
business entity to be acquired by the Company or an Affiliate, or any other
right of a Grantee to receive payment from the Company or any Affiliate. Such
additional, tandem, and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Board shall have the right to require the surrender of such other Award in
consideration for the grant of the new Award. Subject to Section ‎3.2 hereof,
the Board shall have the right, in its discretion, to make Awards in
substitution or exchange for any other award under another plan of the Company,
any Affiliate, or any business entity to be acquired by the Company or an
Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Stock subject to the Award is equivalent in
value to the cash compensation (for example, Restricted Stock Units or
Restricted Stock).

7.



AWARD AGREEMENT

Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Board shall from time to time determine. Without limiting the foregoing, an
Award Agreement may be provided in the form of a notice which provides that
acceptance of the Award constitutes acceptance of all terms of the Plan and the
notice. Award Agreements granted from time to time or at the same time need not
contain similar provisions but shall be consistent with the terms of the Plan.
Each Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

8.



TERMS AND CONDITIONS OF OPTIONS

8.1. Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value on the
Grant Date of a share of Stock; provided, however, that in the event that a
Grantee is a Ten Percent Stockholder as of the Grant Date, the Option Price of
an Option granted to such Grantee that is intended to be an Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value of a share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.

8.2. Vesting.

Subject to Section ‎8.3 hereof, each Option shall become exercisable at such
times and under such conditions (including, without limitation, performance
requirements) as shall be determined by the Board and stated in the Award
Agreement.



8

--------------------------------------------------------------------------------

 

 

8.3. Term.

Each Option shall terminate, and all rights to purchase shares of Stock
thereunder shall cease, upon the expiration of ten (10) years from the Grant
Date, or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Board and stated in the related Award
Agreement; provided, however, that in the event that the Grantee is a Ten
Percent Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option at the Grant Date shall not be exercisable after the
expiration of five (5) years from its Grant Date.

8.4. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, (i) prior to the date the Plan is approved by
the stockholders of the Company as provided herein or (ii) after the occurrence
of an event which results in termination of the Option.

8.5. Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of shares of Stock
with respect to which the Option is to be exercised, accompanied by full payment
for the shares. To be effective, notice of exercise must be made in accordance
with procedures established by the Company from time to time.

8.6. Rights of Holders of Options.

Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section ‎15 hereof or the related
Award Agreement, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.

8.7. Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.

8.8. Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

9.



TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 

9.1. Right to Payment.

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (i) the Fair Market Value of one share of Stock on the date of
exercise over (ii) the SAR Exercise Price, as determined by the Board.

9

--------------------------------------------------------------------------------

 

 

The Award Agreement for an SAR shall specify the SAR Exercise Price, which shall
be fixed at the Fair Market Value of a share of Stock on the Grant Date. SARs
may be granted alone or in conjunction with all or part of an Option or at any
subsequent time during the term of such Option or in conjunction with all or
part of any other Award. A SAR granted in tandem with an outstanding Option
following the Grant Date of such Option shall have a grant price that is equal
to the Option Price; provided, however, that the SAR’s grant price may not be
less than the Fair Market Value of a share of Stock on the Grant Date of the
SAR.

9.2. Other Terms.

The Board shall determine at the Grant Date or thereafter, the time or times at
which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following Separation from Service or upon other conditions, the
method of exercise, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

9.3. Term of SARs.

The term of a SAR granted under the Plan shall be determined by the Board, in
its sole discretion; provided, however, that such term shall not exceed ten (10)
years.

9.4. Payment of SAR Amount.

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Stock, as determined by the Board) in an amount determined
by multiplying:

(i)the difference between the Fair Market Value of a share of Stock on the date
of exercise over the SAR Exercise Price; by

(ii)the number of shares of Stock with respect to which the SAR is exercised.

10.



TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS 

10.1. Restrictions.

At the time of grant, the Board may, in its sole discretion, establish a period
of time (a “restricted period”) and any additional restrictions including the
satisfaction of corporate or individual performance objectives applicable to an
Award of Restricted Stock or Restricted Stock Units in accordance with
Section ‎12.1 and ‎12.2 hereof. Each Award of Restricted Stock or Restricted
Stock Units may be subject to a different restricted period and additional
restrictions. Neither Restricted Stock nor Restricted Stock Units may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
restricted period or prior to the satisfaction of any other applicable
restrictions.

10.2. Restricted Stock Certificates.

The Company shall issue stock, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates or other evidence of ownership
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Board may
provide in an Award Agreement that either (i) the Secretary of the Company shall
hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse, or
(ii) such certificates shall be delivered to the Grantee; provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.



10

--------------------------------------------------------------------------------

 

 

10.3. Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have rights as stockholders of the Company, including voting and
dividend rights.

10.4. Rights of Holders of Restricted Stock Units.

10.4.1. Settlement of Restricted Stock Units.

Restricted Stock Units may be settled in cash or Stock, as determined by the
Board and set forth in the Award Agreement. The Award Agreement shall also set
forth whether the Restricted Stock Units shall be settled (i) within the time
period specified in Section ‎17.9.1 hereof for short term deferrals or
(ii) otherwise within the requirements of Section 409A, in which case the Award
Agreement shall specify upon which events such Restricted Stock Units shall be
settled.

10.4.2. Voting and Dividend Rights.

Unless otherwise stated in the applicable Award Agreement, holders of Restricted
Stock Units shall not have rights as stockholders of the Company, including no
voting or dividend or dividend equivalents rights.

10.4.3. Creditor’s Rights.

A holder of Restricted Stock Units shall have no rights other than those of a
general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.

10.5. Purchase of Restricted Stock.

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the
related Award Agreement. If specified in the Award Agreement, the Purchase Price
may be deemed paid by Services already rendered. The Purchase Price shall be
payable in a form described in Section ‎11 hereof or, in the discretion of the
Board, in consideration for past Services rendered.

10.6. Delivery of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Restricted Stock Units settled in Stock shall
lapse, and, unless otherwise provided in the Award Agreement, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.

11.



FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK 

11.1. General Rule.

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company, except as provided in this
Section ‎11.  



11

--------------------------------------------------------------------------------

 

 

11.2. Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares shall be valued, for purposes of determining the
extent to which the Option Price or Purchase Price for Restricted Stock has been
paid thereby, at their Fair Market Value on the date of exercise or surrender.
Notwithstanding the foregoing, in the case of an Incentive Stock Option, the
right to make payment in the form of already owned shares of Stock may be
authorized only at the time of grant.

11.3. Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section ‎17.3 hereof.  

11.4. Other Forms of Payment.

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Stock may be made in any other form that is
consistent with applicable laws, regulations and rules, including, but not
limited to, the Company’s withholding of shares of Stock otherwise due to the
exercising Grantee.

12.



TERMS AND CONDITIONS OF PERFORMANCE AWARDS 

12.1. Performance Conditions.  

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Section ‎12.2 hereof in the case of a Performance Award intended to
qualify under Code Section 162(m).

12.2. Performance Awards Granted to Designated Covered Employees.  

If and to the extent that the Committee determines that a Performance Award to
be granted to a Grantee who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section ‎12.2.  

12.2.1. Performance Goals Generally.

The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section ‎12.2. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Performance Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. Performance goals may, in
the

12

--------------------------------------------------------------------------------

 

 

discretion of the Committee, be established on a Company-wide basis, or with
respect to one or more business units, divisions, subsidiaries or business
segments, as applicable. Performance goals may be absolute or relative (to the
performance of one or more comparable companies or indices). Measurement of
performance goals may exclude (in the discretion of the Committee) the impact of
charges for restructuring, discontinued operations, extraordinary items, and
other unusual non-recurring items, and the cumulative effects of tax or
accounting changes (each as defined by generally accepted accounting principles
and as identified in the Company’s financial statements or other SEC filings).
Performance goals may differ for Performance Awards granted to any one Grantee
or to different Grantees.

12.2.2. Business Criteria.

One or more of the following business criteria (or any derivation thereof) for
the Company, on a consolidated basis, and/or specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used exclusively by the Committee in
establishing performance goals for such Performance Awards: net sales; revenue;
revenue growth or product revenue growth; operating income (before or after
taxes); pre-or after-tax income (before or after allocation of corporate
overhead and bonuses; net earnings; earnings per share; net income (before or
after taxes); return on equity; total shareholder return; return on assets or
net assets; appreciation in and/or maintenance of, share price; market share;
gross profits; earnings (including earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reduction in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital; cash flow return on investment;
improvement in or attainment of expense levels or working capital levels;
operating margins; gross margins or cash margin; year-end cash; debt reductions;
shareholder equity; regulatory performance; implementation, completion or
attainment of measurable objectives with respect to research, development,
products or projects and recruiting and maintaining personnel and any other
business criteria established by the Committee.

12.2.3. Timing for Establishing Performance Goals.

Performance goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

12.2.4. Settlement of Performance Awards; Other Terms.

Settlement of Performance Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The maximum amount of each cash-based Performance
Award intended to constitute “performance-based compensation” under Code Section
162(m) granted to any Grantee in any twelve (12) month period shall not exceed
$5,000,000.

12.3. Written Determinations.

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, shall be made in writing in the case of any Award intended
to qualify under Code Section 162(m) to the extent required by Code
Section 162(m). To the extent permitted by Code Section 162(m), the Committee
may delegate any responsibility relating to such Performance Awards.



13

--------------------------------------------------------------------------------

 

 

12.4. Status of Section ‎12.2 Awards under Code Section 162(m).  

It is the intent of the Company that Performance Awards under Section ‎12.2
hereof granted to persons who are designated by the Committee as likely to be
Covered Employees within the meaning of Code Section 162(m) and regulations
thereunder shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Section ‎12.2 hereof,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Grantee will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards, as likely to be a Covered
Employee with respect to that fiscal year. If any provision of the Plan or any
agreement relating to such Performance Awards does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

13.



other sTOCK-based awards

13.1. Grant of Other Stock-based Awards.

Other Stock-based Awards may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Other Stock-based Awards may be
granted in lieu of other cash or other compensation to which a Service Provider
is entitled from the Company or may be used in the settlement of amounts payable
in shares of Common Stock under any other compensation plan or arrangement of
the Company, including without limitation, the Company’s incentive compensation
plan. Subject to the provisions of the Plan, the Committee shall have the sole
and complete authority to determine the persons to whom and the time or times at
which such Awards shall be made, the number of shares of Common Stock to be
granted pursuant to such Awards, and all other conditions of such Awards. Unless
the Committee determines otherwise, any such Award shall be confirmed by an
Award Agreement, which shall contain such provisions as the Committee determines
to be necessary or appropriate to carry out the intent of this Plan with respect
to such Award.

13.2. Terms of Other Stock-based Awards.

Any Common Stock subject to Awards made under this Section ‎13 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

14.



REQUIREMENTS OF LAW 

14.1. General.

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any shares of Stock underlying an Award, unless a

14

--------------------------------------------------------------------------------

 

 

registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

14.2. Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted to officers and directors hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board or Committee does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative to
the extent permitted by law and deemed advisable by the Board, and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.

15.



EFFECT OF CHANGES IN CAPITALIZATION 

15.1. Changes in Stock.  

If (i) the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date or (ii) there occurs any
spin-off, split-up, extraordinary cash dividend or other distribution of assets
by the Company, the number and kinds of shares for which grants of Options and
Other Stock-based Awards may be made under the Plan (including the per-Grantee
maximums set forth in Section ‎4 hereof) shall be equitably adjusted by the
Company; provided that any such adjustment shall comply with Section 409A. In
addition, in the event of any such increase or decease in the number of
outstanding shares or other transaction described in clause (ii) above, the
number and kind of shares for which Awards are outstanding and the Option Price
per share of outstanding options and SAR Exercise Price per share of outstanding
SARs shall be equitably adjusted; provided that any such adjustment shall comply
with Section 409A.

15.2. Effect of Certain Transactions.

Except as otherwise provided in an Award Agreement and subject to the provisions
of Section ‎15.3 hereof, in the event of (a) the liquidation or dissolution of
the Company or (b) a reorganization, merger, exchange or consolidation of the
Company or involving the shares of Common Stock (a “Transaction”), the Plan and
the Awards issued hereunder shall continue in effect in accordance with their
respective terms, except that following a Transaction either (i) each
outstanding Award shall be treated as provided for in the agreement entered into
in connection with the Transaction or (ii) if not so provided in such agreement,
each Grantee shall be entitled to receive in respect of each share of Common
Stock subject to any outstanding Awards, upon exercise or payment or transfer in
respect of any Award, the same number and kind of stock, securities, cash,
property or other consideration that each holder of a share of Common Stock was
entitled to receive in the Transaction in respect of a share of Common stock;
provided, however, that, unless otherwise determined by the Committee, such
stock, securities, cash, property

15

--------------------------------------------------------------------------------

 

 

or other consideration shall remain subject to all of the conditions,
restrictions and performance criteria which were applicable to the Awards prior
to such Transaction. Without limiting the generality of the foregoing, the
treatment of outstanding Options and Stock Appreciation Rights pursuant to this
Section ‎15.2 in connection with a Transaction in which the consideration paid
or distributed to the Company’s stockholders is not entirely shares of common
stock of the acquiring or resulting corporation may include the cancellation of
outstanding Options and Stock Appreciation Rights upon consummation of the
Transaction as long as, at the election of the Committee, (i) the holders of
affected Options and SARs have been given a period of at least fifteen days
prior to the date of the consummation of the Transaction to exercise the Options
or SARs (whether or not they were otherwise exercisable) or (ii) the holders of
the affected Options and SARs are paid (in cash or cash equivalents) in respect
of each Share covered by the Option or SAR being canceled an amount equal to the
excess, if any, of the per share price paid or distributed to stockholders in
the transaction (the value of any non-cash consideration to be determined by the
Committee in its sole discretion) over the Option Price or SAR Exercise Price,
as applicable. For avoidance of doubt, (1) the cancellation of Options and SARs
pursuant to clause (ii) of the preceding sentence may be effected
notwithstanding anything to the contrary contained in this Plan or any Award
Agreement and (2) if the amount determined pursuant to clause (ii) of the
preceding sentence is zero or less, the affected Option or SAR may be cancelled
without any payment therefore. The treatment of any Award as provided in this
Section ‎15.2 shall be conclusively presumed to be appropriate for purposes of
Section ‎15.1 hereof.

15.3. Change in Control 

15.3.1. Consequences of a Change in Control

Except as otherwise specifically provided in the applicable Award Agreement and
notwithstanding any provision herein to the contrary, upon the consummation of a
Change in Control: (i) all outstanding Awards shall remain the obligation of the
Company or be assumed by the surviving or acquiring entity, and there shall be
automatically substituted for the shares of Common Stock then subject to such
Awards the consideration payable with respect of the outstanding shares of
Common Stock in connection with the Change in Control and (ii) the time vesting
and exercisability of all outstanding Awards shall immediately accelerate by a
period of 12 months, provided that this clause (ii) shall apply to Performance
Awards such that if the applicable performance period is scheduled to end within
12 months following the Change in Control, the Performance Award shall be deemed
to have been fully vested and earned as of the Change in Control based upon the
greater of (A) an assumed achievement of all relevant performance goals at the
“target” level or (B) the actual level of achievement of all relevant
performance goals as of the Change in Control. In addition to the foregoing,
with respect to Awards granted prior to the consummation of the Change in
Control, in the event that any such Grantee who remains an employee of the
Company or the acquiring or surviving entity immediately following the
consummation of the Change in Control is terminated without Cause or terminates
his or her own employment for Good Reason prior to the first anniversary of the
consummation of the Change in Control: (1) all Options and SARs outstanding on
the date such Grantee’s employment is terminated, shall become immediately
exercisable in full and will terminate, to the extent unexercised, on their
scheduled expiration date, and if the shares of Common Stock subject to such
Options and SARs are subject to repurchase provisions then such repurchase
provisions shall immediately lapse; (2) all Restricted Stock Awards that are not
Performance Awards outstanding on the date such Grantee’s employment is
terminated, shall become vested in full and free of all repurchase provisions;
(3) all Restricted Stock Units that are not Performance Awards outstanding on
the date such Grantee’s employment is terminated, shall become vested in full,
and if the shares of Common Stock subject to such Restricted Stock Units are
subject to repurchase provisions then such repurchase provisions shall
immediately lapse; (4) all Other Stock-based Awards that are not Performance
Awards shall become exercisable, realizable or vested in full, and shall be free
of all repurchase provisions, as the case may be; and (5) all Restricted Stock
Awards, Restricted Stock Units and Other Stock-based Awards that are Performance
Awards shall become fully vested and earned based upon the greater of (A) an
assumed achievement of all relevant performance goals at the “target” level or
(B) the actual level of achievement of all relevant performance goals as of the
Change in Control.



16

--------------------------------------------------------------------------------

 

 

15.3.2. Change in Control Defined

A Change in Control shall mean: (i) any merger, consolidation or purchase of
outstanding capital stock of the Company after which the voting securities of
the Company outstanding immediately prior thereto represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 50% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such event (other than as a result of a financing
transaction); (ii) any sale of all or substantially all of the assets or capital
stock of the Company (other than in a spin-off or similar transaction) or (iii)
any other acquisition of the business of the Company, as determined by the
Board.

Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A, the Company will not be deemed to
have undergone a Change in Control unless the Company is deemed to have
undergone a “change in control event” pursuant to the definition of such term in
Section 409A.

15.3.3. Parachute Awards.  

Except as otherwise specifically provided in the applicable Award Agreement,
notwithstanding the provisions of Section ‎15.3.1 hereof, if, in connection with
an Change in Control described therein, a tax under Section 4999 of the Code
would be imposed on the Grantee (after taking into account the exceptions set
forth in Sections 280G(b)(4) and 280(G)(b)(5) of the Code), then the number of
Awards which shall become exercisable, realizable or vested as provided in such
section shall be reduced (or delayed), to the minimum extent necessary, so that
no such tax would be imposed on the Grantee (the Awards not becoming so
accelerated, realizable or vested, the “Parachute Awards”); provided, however,
that if the “aggregate present value” of the Parachute Awards would exceed the
tax that, but for this sentence, would be imposed on the Grantee under Section
4999 of the Code in connection with the Change in Control, then the Awards shall
become immediately exercisable, realizable, and vested without regard to the
provisions of this sentence. For purposes of the preceding sentence, the
“aggregate present value” of an Award shall be calculated on an after-tax basis
(other than taxes imposed by Section 4999 of the Code) and shall be based on
economic principles rather than the principles set forth under Section 280G of
the Code and the regulations promulgated thereunder. All determinations required
to be made under this Section ‎15.3.3 shall be made by the Company.

15.4. Adjustments.

Adjustments under this Section ‎15 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.

16.



No Limitations on Company

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

17.



TERMS APPLICABLE GENERALLY TO AWARDS GRANTED UNDER THE PLAN

17.1. Disclaimer of Rights.

No provision in the Plan or in any Award Agreement shall be construed to confer
upon any individual the right to remain in the employ or service of the Company
or any Affiliate, or to interfere in any way with any contractual or other right
or authority of the Company either to increase or decrease the compensation or
other

17

--------------------------------------------------------------------------------

 

 

payments to any individual at any time, or to terminate any employment or other
relationship between any individual and the Company. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee, so long as such
Grantee continues to be a Service Provider. The obligation of the Company to pay
any benefits pursuant to this Plan shall be interpreted as a contractual
obligation to pay only those amounts described herein, in the manner and under
the conditions prescribed herein. The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.

17.2. Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals), including, without limitation, the
granting of stock options as the Board in its discretion determines desirable.

17.3. Withholding Taxes.  

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (i) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (ii) upon the
issuance of any shares of Stock upon the exercise of an Option or SAR, or
(iii) otherwise due in connection with an Award. At the time of such vesting,
lapse, or exercise, the Grantee shall pay to the Company or the Affiliate, as
the case may be, any amount that the Company or the Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Company or the Affiliate, which may be withheld by the
Company or the Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company or the Affiliate to withhold the minimum required number of
shares of Stock otherwise issuable to the Grantee as may be necessary to satisfy
such withholding obligation or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section ‎17.3
may satisfy his or her withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

17.4. Captions.

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or any Award Agreement.

17.5. Other Provisions.

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board, in its sole
discretion. In the event of any conflict between the terms of an employment
agreement and the Plan, the terms of the employment agreement govern.

17.6. Number and Gender.

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.



18

--------------------------------------------------------------------------------

 

 

17.7. Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

17.8. Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Wisconsin without giving effect to the principles of conflicts of law,
provided that the provisions set forth herein that are required to be governed
by the Delaware General Corporation Law shall be governed by such law.

17.9. Section 409A.

17.9.1. Short-Term Deferrals.  

For each Award intended to comply with the short-term deferral exception
provided for under Section 409A, the related Award Agreement shall provide that
such Award shall be paid out by the later of (i) the 15th day of the third month
following the Grantee’s first taxable year in which the Award is no longer
subject to a substantial risk of forfeiture or (ii) the 15th day of the third
month following the end of the Company’s first taxable year in which the Award
is no longer subject to a substantial risk of forfeiture.

17.9.2. Adjustments.

To the extent that the Board determines that a Grantee would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A as a result of any provision of any Award, to the
extent permitted by Section 409A, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The Board
shall determine the nature and scope of such amendment.

17.10. Separation from Service.

The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that will be taken upon the occurrence of a Separation from Service,
including, but not limited to, accelerated vesting or termination, depending
upon the circumstances surrounding the Separation from Service.

17.11. Transferability of Awards.

17.11.1.   Transfers in General.

Except as provided in Section ‎17.11.2 hereof, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.

17.11.2.   Family Transfers.  

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section ‎17.11.2, a “not for value”
transfer is a transfer which is (i) a gift, (ii) a transfer under a domestic
relations order in settlement of marital property rights; or (iii) a transfer to
an entity in which more than fifty percent of the voting interests are

19

--------------------------------------------------------------------------------

 

 

owned by Family Members (or the Grantee) in exchange for an interest in that
entity. Following a transfer under this Section ‎17.11.2, any such Award shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Awards are
prohibited except to Family Members of the original Grantee in accordance with
this Section ‎17.11.2 or by will or the laws of descent and distribution.

17.12. Dividends and Dividend Equivalent Rights.

If specified in the Award Agreement, the recipient of an Award under this Plan
may be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents with respect to the Common Stock or other securities
covered by an Award. The terms and conditions of a dividend equivalent right may
be set forth in the Award Agreement. Dividend equivalents credited to a Grantee
may be paid currently or may be deemed to be reinvested in additional shares of
Stock or other securities of the Company at a price per unit equal to the Fair
Market Value of a share of Stock on the date that such dividend was paid to
shareholders, as determined in the sole discretion of the Committee.

17.13. Clawback.

17.13.1.   If any of the Company’s financial statements are required to be
restated, the Company may recover all or a portion of any Award made to any
Grantee with respect to any fiscal year of the Company the financial results of
which are negatively affected by such restatement. The amount to be recovered
shall be the amount, as determined by the Committee, by which the affected Award
exceeds the amount that would have been payable had the financial statements
been initially filed as restated. In no event shall the amount to be recovered
by the Company be less than the amount required to be repaid or recovered as a
matter of law.

17.13.2.   Any Award, amount or benefit received under the Plan shall be subject
to potential cancellation, recoupment, rescission, payback or other action in
accordance with the terms of any applicable Company clawback policy or any
applicable law, as may be in effect from time to time. A Grantee’s receipt of an
Award shall be deemed to constitute the Grantee’s acknowledgment of and consent
to the Company’s application, implementation and enforcement of any applicable
Company clawback policy and any provision of applicable law relating to
cancellation, recoupment, rescission or payback of compensation that may apply
to the Grantee, whether adopted prior to or following the date of the Award. The
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action.

20

--------------------------------------------------------------------------------